1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID DEAN WATKINS,                                 Case No.: 3:19-cv-1000-JAH-WVG
     CDCR #V-04739,
12
                                        Plaintiff,       ORDER:
13
                         vs.                             1) GRANTING MOTION TO
14
     JUDGE BERNARD REVAK;                                PROCEED IN FORMA PAUPERIS
15   STATE OF CALIFORNIA;                                [ECF No. 2] and
16   TALETHA SUITTS,
                                                         2) DISMISSING CIVIL ACTION
17                                  Defendants.          FOR FAILING TO STATE A CLAIM
                                                         AND FOR SEEKING DAMAGES
18
                                                         FROM IMMUNE DEFENDANTS
19                                                       PURSUANT TO
                                                         28 U.S.C. § 1915(e)(2)(B)
20
                                                         AND § 1915A(b)
21
22
23         David Dean Watkins (“Plaintiff”), currently incarcerated at the Substance Abuse
24   Treatment Facility (“SATF”) located in Corcoran, California, and proceeding pro se, has
25   initiated this civil rights action pursuant to 42 U.S.C. § 1983. See Compl., ECF No. 1.
26         Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) when
27   he filed his Complaint; instead, he has filed a Motion to Proceed In Forma Pauperis
28   (“IFP”) pursuant to 28 U.S.C. § 1915(a) (ECF No. 2).
                                                     1
                                                                             3:19-cv-1000-JAH-WVG
1    I.    Plaintiff’s IFP Motion
2          All parties instituting any civil action, suit or proceeding in a district court of the
3    United States, except an application for writ of habeas corpus, must pay a filing fee of
4    $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
5    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
6    § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
7    Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner granted leave to proceed
8    IFP remains obligated to pay the entire fee in “increments” or “installments,” Bruce v.
9    Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d 1182,
10   1185 (9th Cir. 2015), and regardless of whether his action is ultimately dismissed. See 28
11   U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
12         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
13   “certified copy of the trust fund account statement (or institutional equivalent) for ... the
14   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
15   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
16   trust account statement, the Court assesses an initial payment of 20% of (a) the average
17   monthly deposits in the account for the past six months, or (b) the average monthly
18   balance in the account for the past six months, whichever is greater, unless the prisoner
19   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
20   custody of the prisoner then collects subsequent payments, assessed at 20% of the
21   preceding month’s income, in any month in which his account exceeds $10, and forwards
22   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
23   Bruce, 136 S. Ct. at 629.
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                 3:19-cv-1000-JAH-WVG
1
2          In support of his IFP Motion, Plaintiff has submitted a copy of his Prison
3    Certificate completed by an accounting specialist at SATF. See ECF No. 2 at 4; 28 U.S.C.
4    § 1915(a)(2); S.D. Cal. CivLR 3.2; Andrews, 398 F.3d at 1119. This certificate shows that
5    Plaintiff has carried no average monthly balance, has had no monthly deposits to his
6    account over the 6-month period immediately preceding the filing of his Complaint, and,
7    consequently, had no available balance on the books at the time of filing. See ECF No. 2
8    at 4. Based on this accounting, no initial partial filing fee is assessed. See 28 U.S.C.
9    § 1915(b)(4) (providing that “[i]n no event shall a prisoner be prohibited from bringing a
10   civil action or appealing a civil action or criminal judgment for the reason that the
11   prisoner has no assets and no means by which to pay the initial partial filing fee.”);
12   Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that 28 U.S.C. § 1915(b)(4)
13   acts as a “safety-valve” preventing dismissal of a prisoner’s IFP case based solely on a
14   “failure to pay ... due to the lack of funds available to him when payment is ordered.”).
15         Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2),
16   declines to exact any initial filing fee because his prison certificate indicates he has “no
17   means to pay it,” Bruce, 136 S. Ct. at 629, and directs the Acting Secretary of the CDCR,
18   or his designee, to instead collect the entire $350 balance of the filing fees required by 28
19   U.S.C. § 1914 and forward them to the Clerk of the Court pursuant to the installment
20   payment provisions set forth in 28 U.S.C. § 1915(b)(1). See id.
21   II.   Screening Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
22         A.     Standard of Review
23         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
24   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
25   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
26   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
27   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
28   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
                                                   3
                                                                                3:19-cv-1000-JAH-WVG
1    2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
2    the targets of frivolous or malicious suits need not bear the expense of responding.’”
3    Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
4    Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
5          “The standard for determining whether a plaintiff has failed to state a claim upon
6    which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
7    Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
8    F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
9    Cir. 2012) (screening pursuant to § 1915A “incorporates the familiar standard applied in
10   the context of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6)”).
11         Rule 12(b)(6) requires a complaint to “contain sufficient factual matter, accepted
12   as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
13   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121. Detailed
14   factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause
15   of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at
16   678. “Determining whether a complaint states a plausible claim for relief [is] ... a context-
17   specific task that requires the reviewing court to draw on its judicial experience and
18   common sense.” Id. The “mere possibility of misconduct” or “unadorned, the defendant-
19   unlawfully-harmed me accusation[s]” fall short of meeting this plausibility standard. Id.;
20   see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
21         B.     42 U.S.C. § 1983
22         To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
23   elements: (1) that a right secured by the Constitution or laws of the United States was
24   violated, and (2) that the alleged violation was committed by a person acting under the
25   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030,
26   1035-36 (9th Cir. 2015).
27   ///
28   ///
                                                     4
                                                                                  3:19-cv-1000-JAH-WVG
1          C.     Discussion
2          As an initial matter, Plaintiff’s Complaint fails to comply with Federal Rule of
3    Civil Procedure 8 and fails to state a claim upon which relief may be granted. See Iqbal,
4    556 U.S. at 677-78; 28 U.S.C. § 1915(e)(2)(B)(ii), § 1915A(b)(1).
5                 1. Rule 8
6          “Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a “short
7    and plain statement of the claim,” FED. R. CIV. P. 8(a)(2), and that “each allegation must
8    be simple, concise, and direct.” FED. R. CIV. P. 8(d)(1). See Iqbal, 556 U.S. at 677-78. In
9    addition to the grounds for sua sponte dismissal set out in § 1915(e)(2)(B), the district
10   court may also dismiss a complaint for failure to comply with Rule 8 if it fails to provide
11   the defendant fair notice of the wrongs allegedly committed. See McHenry v. Renne, 84
12   F.3d 1172, 1178–80 (9th Cir. 1996) (upholding Rule 8(a) dismissal of complaint that was
13   “argumentative, prolix, replete with redundancy, and largely irrelevant”); Cafasso,
14   United States ex rel. v. General Dynamics C4 Systems, Inc., 637 F.3d 1047, 1059 (9th
15   Cir. 2011) (citing cases upholding Rule 8 dismissals where pleadings were “verbose,”
16   “confusing,” “distracting, ambiguous, and unintelligible,” “highly repetitious,” and
17   comprised of “incomprehensible rambling,” while noting that “[o]ur district courts are
18   busy enough without having to penetrate a tome approaching the magnitude of War and
19   Peace to discern a plaintiff’s claims and allegations.”).
20         Here, Plaintiff has filed a Complaint against three (3) Defendants, one of whom is
21   “presently deceased.” (Compl. at 2.) However, rather than providing specific factual
22   allegations against each named Defendant, Plaintiff directs the Court to “refer” to the
23   exhibits he has attached to his Complaint. (Id. at 3-5.) Plaintiff has attached to his
24   Complaint what appears to be annotated statutes, partial court opinions, correspondence
25   and abstracts of judgment relating to his criminal conviction. (Id. at 8-33.)
26         While “much liberality is allowed in construing pro se complaints, a pro se litigant
27   cannot simply dump a stack of exhibits on the court and expect the court to sift through
28   them to determine if some nugget is buried somewhere in that mountain of papers,
                                                   5
                                                                               3:19-cv-1000-JAH-WVG
1    waiting to be unearthed and refined into a cognizable claim.” Samtani v. City of Laredo,
2    274 F. Supp. 3d 695, at *2 (S.D. Texas 2017). “The Court will not comb through attached
3    exhibits seeking to determine whether a claim possibly could have been stated where the
4    pleading itself does not state a claim. In short, [Plaintiff] must state a claim, not merely
5    attach exhibits.” Stewart v. Nevada, No. 2:09-CV-01063, 2011 WL 588485, at *2 (D.
6    Nev. Feb. 9, 2011).
7          The Court finds Plaintiff’s Complaint violates Rule 8 of the FRCP. Accordingly,
8    the Court DISMISSES the entire Complaint on Rule 8 grounds, but will permit Plaintiff
9    to file an amended pleading that complies with Rule 8 and S.D. Cal. CivLr 8.2(a).
10                2. Heck Bar
11         Plaintiff requests that his “sentence be vacated” and a new trial issued. (Compl. at
12   7.) He also seeks $370,000,000 in compensatory damages and $35,000,000,000 in
13   punitive damages. (See id.)
14         First, to the extent Plaintiff seeks damages and injunctive relief based on claims
15   that he was wrongfully convicted, he may not pursue those claims in a civil rights action
16   pursuant to 42 U.S.C. § 1983, without first showing his conviction has already been
17   invalidated. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).
18         In Heck, the Supreme Court held:
19                in order to recover damages for allegedly unconstitutional
                  conviction or imprisonment, or for other harm caused by
20
                  actions whose unlawfulness would render a conviction or
21                sentence invalid, a § 1983 plaintiff must prove that the
                  conviction or sentence has been reversed on direct appeal,
22
                  expunged by executive order, declared invalid by a state
23                tribunal authorized to make such determination, or called into
                  question by a federal court’s issuance of a writ of habeas
24
                  corpus, 28 U.S.C. § 2254. A claim for damages bearing that
25                relationship to a conviction or sentence that has not been so
                  invalidated is not cognizable under § 1983.
26
27   Id. at 486-87; Washington v. Los Angeles County Sheriff’s Dep’t, 833 F.3d 1048, 1054-55
28   (9th Cir. 2016).
                                                    6
                                                                                3:19-cv-1000-JAH-WVG
1          “Suits challenging the validity of the prisoner’s continued incarceration lie within
2    ‘the heart of habeas corpus,’ whereas ‘a § 1983 action is a proper remedy for a state
3    prisoner who is making a constitutional challenge to the conditions of his prison life, but
4    not to the fact or length of his custody.’” Ramirez v. Galaza, 334 F.3d 850, 856 (9th Cir.
5    2003) (emphasis added), quoting Preiser v. Rodriguez, 411 U.S. 475, 498-99 (1973)
6    (holding that a writ of habeas corpus is “explicitly and historically designed” to provide a
7    state prisoner with the “exclusive” means to “attack the validity of his confinement” in
8    federal court).
9          Because Plaintiff seeks damages based on an allegedly unlawful sentence, he may
10   not proceed pursuant to § 1983, unless that conviction and/or sentence has already been
11   invalidated. Heck, 512 U.S. at 486-87; Ramirez, 334 F.3d at 855-56 (“Absent such a
12   showing, ‘[e]ven a prisoner who has fully exhausted available state remedies has no
13   cause of action under § 1983.’”), quoting Heck, 512 U.S. at 489.
14         Thus, because Plaintiff does not claim to have already invalidated his sentence by
15   way of direct appeal, executive order, or through the issuance of either a state or federal
16   court writ of habeas corpus, Heck, 512 U.S. at 487, his current Complaint must be
17   dismissed in its entirety for failing to state a claim upon which § 1983 relief can be
18   granted pursuant to 28 U.S.C. § 1915(e)(2)(b)(ii) and § 1915A(b)(1).
19                3.     Judicial Immunity
20         In addition, to the extent Plaintiff seeks damages against Judge Revak, his claims
21   are legally frivolous, for “[j]udges are absolutely immune from damage liability for acts
22   performed in their official capacities.” Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir.
23   1986) (en banc) (“A judge lacks immunity where [s]he acts in the clear absence of all
24   jurisdiction, or performs an act that is not judicial in nature.”) (internal quotation marks
25   and citations omitted); Pierson v. Ray, 386 U.S. 547, 553-55 (1967); Duvall v. County of
26   Kitsap, 260 F.3d 1124, 1133 (9th Cir. 2001). The imposition of a criminal sentence is
27   unquestionably an act performed in a judge’s official capacity. See, e.g., Hawes v. Brown,
28   No. 17-CV-02400-WHO (PR), 2017 WL 2500905, at *2 (N.D. Cal. June 9, 2017);
                                                   7
                                                                                3:19-cv-1000-JAH-WVG
1    Pattillo, 2017 WL 3622778, at *3 (“[A] sentencing decision is at its core a judicial act for
2    which [a] [j]udge … is entitled to absolute judicial immunity.”); see also Mainez v. Gore,
3    No. 3:17-CV-01359-JAH-JLB, 2017 WL 4005269, at *5 (S.D. Cal. Sept. 11, 2017)
4    (finding § 1983 claims for monetary damages against Superior Court Judge subject to sua
5    sponte dismissal as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(iii) & 1915A(b)).
6                 4.    Eleventh Amendment
7          Plaintiff also names the “State of California” as a Defendant. (Compl. at 1, 2.)
8    The Eleventh Amendment bars suits against a state, absent the state’s affirmative waiver
9    of its immunity or congressional abrogation of that immunity. Krainski v. Nev. ex rel. Bd.
10   of Regents of Nev. Sys. of Higher Educ., 616 F.3d 963, 967 (9th Cir. 2010) (“The
11   Eleventh Amendment bars suits against the State or its agencies for all types of relief,
12   absent unequivocal consent by the state.”) (internal citations omitted). The Ninth Circuit
13   has recognized that “[t]he State of California has not waived its Eleventh Amendment
14   immunity with respect to claims brought under § 1983 in federal court, and the Supreme
15   Court has held that § 1983 was not intended to abrogate a State’s Eleventh Amendment
16   immunity.” Brown v. California Dep’t of Corrections, 554 F.3d 747, 752 (9th Cir. 2009);
17   see also Will v. Mich. Dep’t of State Police, 491 U.S. 58, 67, 71 (1989) (“We cannot
18   conclude that § 1983 was intended to disregard the well-established immunity of a State
19   from being sued without its consent. […] We hold that neither a State nor its officials
20   acting in their official capacities are ‘persons’ under § 1983.”); see also Hogue v.
21   California, No. 1:17-CV-00942 DAD EPG PC, 2018 WL 1605736, at *2 (E.D. Cal. Apr.
22   3, 2018) (sua sponte dismissing prisoner’s § 1983 claims against the State of California
23   based on sovereign immunity pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A).
24         Accordingly, the Court dismisses the State of California as a party to this action
25   sua sponte pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b) as barred by the
26   Eleventh Amendment. Lopez, 203 F.3d at 1126-27; Rhodes, 621 F.3d at 1004.
27
28
                                                   8
                                                                               3:19-cv-1000-JAH-WVG
1           For all these reasons, the Court finds Plaintiff’s Complaint fails to allege any
2    plausible claim for relief, and therefore, it must be dismissed in its entirety pursuant to
3    Federal Rule of Civil Procedure 8, as well as pursuant to 28 U.S.C. § 1915(e)(2)(B) and
4    § 1915A(b). See Lopez, 203 F.3d at 1126-27; Rhodes, 621 F.3d at 1004.
5    III.   Conclusion and Orders
6           For the reasons discussed, the Court:
7           1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
8    (ECF No. 2).
9           2.    DIRECTS the Acting Secretary of the CDCR, or his designee, to collect
10   from Plaintiff’s prison trust account the $350 filing fee owed in this case by garnishing
11   monthly payments from his account in an amount equal to twenty percent (20%) of the
12   preceding month’s income and forwarding those payments to the Clerk of the Court each
13   time the amount in the account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2).
14   PAYMENTS SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
15   ASSIGNED TO THIS ACTION.
16          3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
17   Diaz, Acting Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
18          4.    DISMISSES Plaintiff’s Complaint in its entirety for failing to comply with
19   the Federal Rule of Civil Procedure 8, for failing to state a claim upon which relief may
20   be granted and for seeking monetary damages against immune defendants pursuant to 28
21   U.S.C. § 1915(e)(2)(B) and § 1915A(b).
22          5.    GRANTS Plaintiff thirty (30) days leave from the date of this Order in
23   which to file an Amended Complaint which cures the deficiencies of pleading noted.
24   Plaintiff’s Amended Complaint must be complete by itself without reference to his
25   original pleading. Defendants not named and any claim not re-alleged in his Amended
26   Complaint will be considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc.
27   v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended
28   pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir.
                                                    9
                                                                                3:19-cv-1000-JAH-WVG
1    2012) (noting that claims dismissed with leave to amend which are not re-alleged in an
2    amended pleading may be “considered waived if not repled.”).
3          If Plaintiff fails to file an Amended Complaint within the time provided, the Court
4    will enter a final Order dismissing this civil action based both on Plaintiff’s failure to
5    state a claim upon which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)
6    and 1915A(b), and his failure to prosecute in compliance with a court order requiring
7    amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does
8    not take advantage of the opportunity to fix his complaint, a district court may convert the
9    dismissal of the complaint into dismissal of the entire action.”).
10         6.     The Clerk of Court is directed to mail a form civil rights complaint to
11   Plaintiff for his use in amending.
12         IT IS SO ORDERED.
13   Dated: July 3, 2019
14                                                HON. JOHN A. HOUSTON
                                                  United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   10
                                                                                 3:19-cv-1000-JAH-WVG
